Deen, Judge.
1. An award of direct and consequential damages in a condemnation case which is within the range of *645expert opinion testimony cannot be set aside on the ground that it is unsupported by evidence. State Hwy. Dept. v. Reid, 52 Ga. App. 206 (182 SE 801); Housing Authority of City of Quitman v. McDonald, 87 Ga. App. 392 (74 SE2d 113); State Hwy. Dept. v. Thompson, 105 Ga. App. 738 (125 SE2d 537); Freedman v. Housing Authority of City of Atlanta, 108 Ga. App. 418 (136 SE2d 544); Price v. State Hwy. Dept., 111 Ga. App. 255 (141 SE2d 215).
Argued October 9, 1968
Decided November 12, 1968.
Walter O. Allanson, for appellant.
Hodges & Oliver, G. Robert Oliver, for appellee.
2. Witnesses of both the condemnor and the condemnee placed the value of the condemnee’s land per acre at $750 as of the time of the taking, and agreed on the acreage taken. They diverged widely in their opinions of the number of acres which would suffer consequential damage as the result of the condemnor’s easement for pipeline purposes, but the verdict returned was slightly higher than the estimates offered by any of the condemnor’s witnesses. The verdict was supported by evidence, and the trial court correctly overruled the motion for new trial on the general grounds only.

Judgment affirmed.


Jordan, P. J., and Pannell, J., concur.